Opinion by
Beaver, J.,
Judgment was entered against two defendants by virtue of a warrant of attorney duly executed. The appellant, alleging that he was surety and had never signed the bond upon which judgment was entered, moved to strike off the judgment which, upon the argument of a rule to show cause, was refused. The ground upon which the rule was based was the fact, apparent from an inspection of the paper, that the part designated as the bond had not been signed, except as hereinafter stated.
The paper was denominated a “ bond and warrant.” It was *455printed upon a single sheet of paper but the bond proper and the warrant of attorney were upon different pages connected by a diagonal dead line and there were no scroll seals or other indication of intended separate execution as to the bond. The warrant of attorney was addressed at the top of the page “ To Esq., Attorney of the Court of Common Pleas at etc.” Then follows a full recital of the bond or obligation in which the obligee, the penalty and the condition are all fully set forth, and at the end properly executed with signatures, which are not denied, and seals. The court below held this a good execution of the bond and this constitutes the appellant’s only complaint.
It has long been the universal practice in Pennsylvania to combine a promise to pay and a warrant of attorney to confess judgment in a single obligation which is called in common parlance a “judgment note.” So in many leases of real estate there is combined in the same paper a lease proper and a warrant of attorney to confess judgment in ejectment upon failure to comply with the provisions of the lease as to payment of rent, etc., and these are usually signed but once at the end of the combined parts of a single instrument. Their validity in such cases has never, so far as we know, been questioned. Although the form of the obligation in the present case is somewhat different from the familiar illustrations above referred to, we can see no difference in legal effect. If the obligation to pay mentioned in the bond and fully recited in the warrant of attorney is not binding, the execution of the paper is absolutely meaningless. In Benedict v. Hood, 134 Pa. 289, it was held that “ the plaintiff, who was a subcontractor, did not sign his name at the foot of the bond but he wrote his name in the blank left at the head of the bond for the names of the obligors, and this was a good execution as to him.” The execution in this case is much more solemn and the intention to be bound, as shown by the appellant’s signature and the full recital of the bond in the warrant of attorney, much stronger. We see nothing whatever in the case as presented which would warrant the opening, much less the striking off, of the judgment. The order discharging the rule to show cause is, therefore, affirmed.